Exhibit 10.1
 
DISTRIBUTOR AGREEMENT
 
AGREEMENT, dated May 14, 2012,  by and between  Global Security Agency Inc., a
Texas corporation ("Company") having its principal place of business at 12818
Hwy 105W, Conroe, TX 77304 and International Defense Technologies, LLC, a
Delaware limited liability company ("Distributor") having its principal place of
business at 100 Sharp Road, Marlton, NJ 08503.
 
BACKGROUND
 
Company is a security solutions and risk management services company and
specific training services are listed on Schedule A hereto (the
"Services").  Distributor desires to be appointed as an authorized distributor
to purchase and to sell the Services in the Territory specified in this
Agreement.  Company desires to appoint Distributor to serve in such capacity,
all upon the terms and subject to the conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
intending to be legally bound hereby, the parties agree as follows:
 
1.    Appointment of Distributor: Services and Territory. Subject to the terms
and conditions set forth in this Agreement, Company appoints Distributor as an
authorized distributor for the Services in the territories listed on the
attached Schedule B (such territories are hereinafter referred to individually
and collectively as the "Territory"), and Distributor accepts such
appointment.  Distributor acknowledges that, except as set forth with respect to
any specific Territory on Schedule B, this appointment is made on an exclusive
basis.   In any Territory identified as "exclusive" the Company shall not assign
any other distributors to such Territory.
 
2.   Duties of Distributor.
 
2.1  Distributor shall use its reasonable efforts to sell, market and promote
the sale of the Services in the Territory, obtain new customers therefore, and
maintain existing customer relationships.
 
2.2  Distributor shall maintain a complete record of all sales of Services,
showing customer name, date of sale, quantity sold, and copies of all sales
order acknowledgments and invoices for all Services.  Copies of the records
referred to in this Section 2.2 shall be supplied to Company upon its request.
 
2.4  Distributor shall be responsible for and pay all costs of conducting
Distributor's business activities.
 
3.   Duties of Company.
 
3.1  Company shall make available a reasonable supply of sales literature,
including data sheets, brochures and similar material, all in English language.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2  From time to time during the term of this Agreement, at the reasonable
request of Distributor, Company shall provide Distributor with information
related to the Services which is necessary or relevant to Distributor's sales of
the Services, including, but not limited to, Service descriptions,
specifications, engineering information and current developments affecting the
use of Company's Services ("Service Information").  Distributor's use of Service
Information shall be subject to the confidentiality obligations of Distributor
under Section 7 below.
 
3.3  Company shall also furnish reasonable technical sales assistance from time
to time at the reasonable request of Distributor, including training of
Distributor's employees.  The costs for such training shall be paid by
Distributor, unless such training is offered free of charge to the Company's
other distributors, in which case, Distributor shall only be responsible for the
travel related expenses of its employees participating in such training.
 
3.4   In the case of any inquiry regarding the Services received from customers
or prospective customers within an exclusive Territory during the term of this
Agreement, Company shall notify Distributor of such inquiries and provide
distributor with reasonable details regarding such inquiry such that Distributor
may pursue such sales opportunity.
 
4.   Purchase Terms.
 
4.1  Company shall sell Services to Distributor at the prices shown on the
attached Exhibit B or in accordance with the pricing or discount formulas shown
on Schedule C, as they may be amended from time to time in accordance with this
Agreement.  Prices quoted are F.O.B. Company's facility in Conroe, TX. Company
may change prices and/or discounts from time to time upon sixty (60) days
written notice to Distributor.
 
4.2  Distributor's sole compensation for distribution services performed
pursuant to this Agreement shall be its retention of the difference between the
price paid by Distributor (as set forth on or calculated in accordance with
Schedule C) and the actual sales price of the Services.  No commission or other
form of compensation shall be payable by Company to Distributor. Distributor
shall pay all applicable taxes and fees, including without limitation, any value
added, personal property, use or similar taxes, customs duties, import and
similar charges incurred or payable with respect to the import and sale of the
Services in the Territory.
 
4.3  Company shall have the right, from time to time to establish or change the
Terms and Conditions of Sale or any of its prices, warranty terms, sales or
shipment terms provided, however, that (i) Company shall give Distributor sixty
(60) days written notice of any change in the Terms and Conditions of Sale or
prices, warranty terms, sales or shipment terms with respect to the Services;
and (ii) in no event shall any change in prices, warranty terms, sales or
shipment terms and conditions be applicable to any orders previously accepted
from Distributor.
 
4.4  Company shall have the right, from time to time to discontinue or suspend
training courses I services.
 
 
2

--------------------------------------------------------------------------------

 
 
4.4.1  If Company discontinues or suspends a particular training course, Company
shall (i) promptly notify Distributor and instruct Distributor to suspend
further sales efforts in respect of such services, (ii) fulfill any then
outstanding orders from Distributor for such services, and (iii) refund any
purchase price paid by Distributor (including any prepaid shipping or delivery
charges) for all or any portion of any order for such services not fulfilled by
Company.
 
5.   Payment Terms.  Notwithstanding the Terms and Conditions of Sale set forth
in Exhibit C, as they may be amended from time to time.  Specific terms will be
negotiated for each project and mutually agreed to concerning potential down
payment and net terms. There may be projects that do not include down payments
but have other forms of payment guarantees.
 
6.   Export and Import Controls Requirements.  Both parties recognize that the
Services and any related technology are subject to and may require an export
license from the United States Department of State and/or the United States
Department of Commerce due to the nature of the Services.  Therefore,
Distributor agrees that no Service or controlled technical data will be
transferred, directly or indirectly, to any person, to any destination, or for
any use contrary to the requirements of U.S. law, including, but not limited to,
the transfer to a non U.S. person physically located in the United States (a
deemed export).  U.S. law includes the Export Administration Act, the Export
Administration Regulations, the Arms Control Act, the International Traffic in
Arms Regulations, the Trading with the Enemy Act, the International Economic
Powers Act, and the Foreign Assets Control Regulations, as they may be amended
and supplemented from time to time.  Distributor is also responsible for knowing
and complying with any import requirements, duties, taxes, fees or licensing
requirements of the country to which the Services may be imported or imposed by
the country of any buyer subsequently purchasing Services from Distributor.  Any
order which has been accepted by Company but which cannot be fulfilled due to
any U.S. law or regulation shall be considered to have been rejected when
submitted to Company for acceptance.
 
7.   Confidentiality.  Except as reasonably necessary to the performance of its
duties under this Agreement (including without limitation Distributor's efforts
to promote and sell the Services), during the term of this Agreement and for two
years thereafter, Distributor shall not, directly or indirectly, use for its own
benefit, communicate, disclose or divulge to any third party any Service
Information made available by Company to Distributor without the prior written
consent of Company.
 
8.   Intellectual Property License. Company or its suppliers retain(s) ownership
of and title to any computer program, software, printed circuit boards,
copyrighted material, trade secrets or other intellectual property rights of
Company or any third party embodied in the Services or supplied with or in
connection with the Services ("Intellectual Property").  Subject to acceptance
of the obligations in this Section and to the fulfillment of these obligations,
(i) Company hereby grants Distributor a non-exclusive license, during the term
of this Agreement, to use the Intellectual Property for the purpose of
demonstrating, promoting and selling the Services pursuant to this Agreement;
and (ii) Company hereby grants to Distributor a perpetual, non­ exclusive
license, fully transferrable to any purchaser of a Service who purchases such
Service from Distributor for use and not for resale (each an "End User"), to use
the Intellectual Property for the purpose of such End User's operation and
proper use of the Services, and for no other purpose. Neither Distributor nor
its End User may reverse assemble, reverse compile or otherwise reverse engineer
such Intellectual Property, nor may it make a copy thereof or apply any
techniques to derive the trade secrets embodied therein.  In the event of a
failure by Distributor or an End User to comply with the terms of this license,
the license granted by this Section shall terminate.
 
 
3

--------------------------------------------------------------------------------

 
 
9.   License to Use Marks.  Company hereby grants to Distributor the limited
right and license to use and display Company's corporate name, trademarks and
trade names associated with the Services (collectively the "Marks") for the
limited purpose of promoting and selling the Services in the
Territory.  Distributor shall comply with Company's reasonable written
instructions and policies concerning use and display of the Marks;
 
10.   Warranty.
 
10.1  The Distributor and its End Users shall have the benefit of Company's
warranty with respect to the quality and workmanship of the Services at the time
the Services are performed by Company, as such warranty is set forth in the
Terms and Conditions of Sale as in effect at the time Distributor's applicable
order is accepted by the Company, subject to the restrictions, limitations and
disclaimers therein set forth (the "Company Warranty"). Distributor may include
the Company Warranty its sales contracts, sales agreements or other sales
documents, with and to End Users.
 
10.2  With respect to any Intellectual Property, Company represents and warrants
to Distributor that it owns or possesses all rights to use and incorporate such
Intellectual Property in the Services and to distribute such Intellectual
Property in connection with the Services. Company further represents and
warrants that Distributor's sale or delivery of the Services and the use of the
Services by End Users does not and will not infringe the rights of any third
party in and to such Intellectual Property.  Should any Service provided by
Company become, or in Distributor's reasonable opinion be likely to become, the
subject of infringement, at Company's option and expense, Company may either (i)
procure for Distributor or the relevant End User the right to continue using the
Service, or (ii) replace or modify the Service so that it becomes non­
infringing, or if the previous options are commercially impracticable, (iii)
upon return of the relevant Service, refund the amounts paid by Distributor for
the Service.
 
10.3  THEWARRANTIES SET FORTH ABOVE AND IN THE APPLICABLE TERMS AND CONDITIONS
OF SALE ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
11.   Limitation of Liability.  In no event whether in contract, tort (including
negligence), strict liability or otherwise will Company be liable (a) for
special, indirect or consequential damages or for any lost profits, or (b) to
Distributor or any other person for an amount greater than the purchase price
actually paid to Company for the Service with respect to which such liability
relates.
 
 
4

--------------------------------------------------------------------------------

 
 
12.   Term of Agreement: Termination.
 
12.1  This Agreement shall commence on the Agreement Date and shall continue
indefinitely thereafter until December 31, 2013 or until terminated in a manner
provided herein (the "Term").  The Term may be extended for an addition period
of 12 months upon the mutual agreement of the parties, in writing.
 
12.2  At any time after the Agreement Date, either party n1ay terminate this
Agreement for cause, immediately upon written notice to the other party in the
event: (a) such other party ceases all or substantially all of its business
operations, or (b) such other party is in material breach or material default of
any of its obligations under this agreement and does not fully cure or correct
such breach or default within ten days after receiving written notice of such
breach or default, or (c) such other party files a petition in bankruptcy or is
adjudicated as a bankrupt, or (d) such other party institutes or has instituted
against it any procedure in bankruptcy court or elsewhere for reorganization or
rearrangement of its financial affairs, or has a receiver of his or its assets
or property appointed because of insolvency, or makes a general assignment for
the benefit of creditors.
 
12.3  Upon any termination of this Agreement by either party and for any reason:
 
12.3.1 Distributor immediately shall cease to be an authorized distributor of
Company;
 
12.3.2 Upon demand by Company and subject to any applicable bankruptcy,
insolvency or other laws affecting creditors rights generally, Distributor shall
resell and deliver to Company, free and clear of all liens and encumbrances,
such of the Services as Company may elect to repurchase, at a mutually agreed
price not in excess of the prices paid by Distributor for such
Services,  provided, however, that if Company elects not to repurchase any or
all such Services,  Distributor shall have the right to continue sales of the
Services then in its inventory, subject to the terms and conditions of this
Agreement, until such time as Distributor's inventory of Services has been sold;
 
12.3.3  Neither party shall be liable to the other because of such termination
for compensation, reimbursement or damages on account of the loss of prospective
profits or anticipated sales, or on account of expenditures or investments of
Company or Distributor, or for any reason whatsoever arising out of such
termination; and
 
12.3.4  Distributor shall immediately remove and not thereafter use any sign
containing any Names owned by Company and shall immediately destroy all
stationery, advertising matter and other matter in its possession or control
containing any of the Names. Distributor shall not, at any time after such
termination, use or permit any such Names to be used in any manner in connection
with any business conducted by it or in which it may have an interest, or
otherwise whatsoever as descriptive of or referring to anything other than
Services of Company.
 
 
5

--------------------------------------------------------------------------------

 
 
13.   Additional Provisions
 
13.1  All notices, requests, demands, consents, waivers, and other
communications required or permitted under this Agreement must be in writing and
shall be deemed to have been given (i) upon delivery to the appropriate
addresses stated below, with written confirmation of receipt, if delivered
personally, or (ii) on the date received at the appropriate addresses stated
below, if mailed by first class certified mail, registered mail, or express
mail, in each case with postage prepaid and return receipt requested, or (iii)
on the date received at the appropriate addresses stated below, if sent by an
internationally recognized overnight delivery or courier service, with delivery
charges prepaid and proof of delivery or receipt obtained, or (iv) on the date
received at the e-mail addresses or fax numbers stated below, if sent by e-mail
or fax, with proof of receipt obtained, and further provided that a copy is sent
within 24 hours thereafter by one of the other methods of giving notices
permitted under this Section. The addresses, e-mail addresses and fax numbers of
the parties for purposes of this Section are set forth below.  Any party may
change its addresses, e-mail addresses or fax numbers for purposes of this
Section by giving notice of such change to all other parties in the manner
permitted under this Section.

 
For Company:
 
Global Security Agency Inc. Attention: Rock Rutherford
12818 Hwy 105W Conroe, TX 77304
Fax Number:  936-588-2870
Email Address: rock@globalsecurityagency.org
 
For Distributor:
 
International Defense Technologies, LLC
Attention:  John Yarsinsky, Chief Financial Officer
100 Sharp Road
PO Box 1340
Marlton, NJ  08053
Fax Number:  856-552-4111
Email Address: jyarsinsky@internationaldefense.com
 
13.2  Independent Contractor.  Company and Distributor expressly acknowledge and
agree that Distributor is an independent contractor, and that except as
otherwise stated herein Company shall have no right to control or direct the
manner in which Distributor performs its obligations and duties hereunder.
Except with respect to Intellectual Property license described in clause (ii) of
Section 8 and the Company Warranty,  Distributor shall not have the right or
authority to create any obligation, liability or contract of any kind on behalf
of Company. Distributor shall pay when due all federal, state, city and local
income taxes, unemployment taxes, and social security taxes applicable to its
business operations, and Company shall have no liability therefore.  This
Agreement shall not be construed to create any partnership, limited partnership,
joint venture, association, agency or other similar business enterprise,
organization or relationship between either, Company and Distributor, or between
Company and Distributor's employees.
 
 
6

--------------------------------------------------------------------------------

 
 
13.3  Assignment.  This Agreement shall not be assigned by either party without
the prior written consent of the other party, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, either party may, without
consent, assign this agreement to any affiliate, parent, subsidiary or successor
in interest in conjunction with an acquisition, merger, reorganization, sale of
all or substantially all of its business, or a similar transaction. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, administrators, successors
and permitted assigns.
 
13.4  Entire Agreement.  This Agreement sets forth all the promises, covenants,
agreements, conditions and understandings between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions
pertaining thereto, express or implied, oral or written, and cannot be modified,
altered, supplemented, terminated or amended except by a writing signed by both
parties.
 
13.5  No Waiver.  No waiver by any party of any condition, or of the breach of
any term, covenant, representation or warranty contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
or construed as a further or continuing waiver of any other condition or of the
breach of any other term, covenant, representation or warranty set forth in this
Agreement.
 
13.6  Governing Law.  This agreement shall be governed and construed in all
respects in accordance with the laws of the Commonwealth of Pennsylvania, United
States of America. Any suit hereunder will be brought in the federal or state
courts in the Eastern District of Pennsylvania, United States of America.  Each
of Company and Distributor hereby submits to the personal jurisdiction such
federal or state courts.
 
13.7  Captions and Headings.  The captions and headings of the various sections
and subsections of this Agreement are for convenience only and shall neither,
constitute a part of this Agreement, nor control or affect the meaning or
construction of this Agreement.
 
13.8  Severability.  If any provisions of this Agreement shall be or shall
become illegal or unenforceable in whole or in part, for any reason whatsoever,
the remaining provisions shall nevertheless be deemed valid, binding and
subsisting
 
13.9  Counterparts.  This Agreement may be executed in multiple counterparts
with the same effect as if all the parties had signed the same document.
 
[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 


 
IN WITNESS  WHEREOF, the undersigned  have executed  and delivered  this
Agreement by their duly authorized representatives as of the date first above
written.
 

Global Security Agency Inc.   International Defense Technologies, LLC  
("Company")   ("'Distributor")               By:  [signature4.jpg]  
 
By:
Name:
Title:
 [signature5.jpg]   Name: Rock Rutherford         Title: Secretary / Treasurer  
                   

 
[Signature  Page to Distributor Agreement]
 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A - Services
 




Basic Police Officer Training
Police Tactical Training
Active Shooter Training
Incident Response to Terrorists
Police Subject Control
Tactical Semi-automatic Handgun
Structure I Room Clearing
Medical Emergency Response Training
Basic SWAT Course
Tactical M4 Rifle/Pistol Course
Advanced SWAT Course
Specialty Impact Munitions
Chemical Munitions
Distraction Devices
Basic M4 Familiarization Course
Officer Survival Tactics for Patrol Officers
Basic Edged Weapons
Dynamic Edged Weapons
Basic Finger Printing and Evidence Collection
Combat Stress Shooting
Impact Weapons Basic Instructor Course
Basic Semi-automatic Handgun
Women's Awareness and Response
Use of Force Management
Advanced Threat Recognition and Use of Force
Crime Scene Investigation Training
Police Officer Survival Training
Counter Terrorism
Security Checkpoint Training
Border Security Operations
Access Control I Check Point Security
Special Operations I First Responder
Investigations
Maritime Security Operations
Property and Evidence Room Training
Ballistics Training
Computer Forensics Course
Dog Handler and Canine Training
High Risk Dignitary Protection
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE B- TERRITORY
 
Mexico
 
Others- TBD
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE C- PRICING
 


 

  Basic Police Officer Training terms will be negotiated for each project  
Police Tactical Training terms will be negotiated for each project   Active
Shooter Training terms will be negotiated for each project  
Incident Response to Terrorists
terms will be negotiated for each project   Police Subject Control terms will be
negotiated for each project  
Tactical Semi-automatic Handgun
terms will be negotiated for each project   Structure I Room Clearing terms will
be negotiated for each project   Medical Emergency Response Training terms will
be negotiated for each project  
Basic SWAT Course
terms will be negotiated for each project   Tactical M4 Rifle/Pistol Course
terms will be negotiated for each project   Advanced SWAT Course terms will be
negotiated for each project   Specialty Impact Munitions terms will be
negotiated for each project   Chemical Munitions terms will be negotiated for
each project  
Distraction Devices
terms will be negotiated for each project  
Basic M4 Familiarization Course
terms will be negotiated for each project  
Officer Survival Tactics for Patrol Officers
terms will be negotiated for each project  
Basic Edged Weapons
terms will be negotiated for each project  
Dynamic Edged Weapons
terms will be negotiated for each project  
Basic Finger Printing and Evidence Collection
terms will be negotiated for each project  
Combat Stress Shooting
terms will be negotiated for each project  
Impact Weapons Basic Instructor Course
terms will be negotiated for each project   Basic Semi-automatic Handgun terms
will be negotiated for each project   Women's Awareness and Response terms will
be negotiated for each project   Use of Force Management terms will be
negotiated for each project  
Advanced Threat Recognition and Use of Force
terms will be negotiated for each project   Crime Scene Investigation Training
terms will be negotiated for each project   Police Officer Survival Training
terms will be negotiated for each project   Counter Terrorism terms will be
negotiated for each project  
Border Security Operations
terms will be negotiated for each project   Access Control I Check Point
Security terms will be negotiated for each project   Special Operations I First
Responder terms will be negotiated for each project   Investigations terms will
be negotiated for each project  
Maritime Security Operations
terms will be negotiated for each project  
Property and Evidence Room Training
terms will be negotiated for each project  
Ballistics Training
terms will be negotiated for each project  
Computer Forensics Course
terms will be negotiated for each project  
Dog Handler and Canine Training
terms will be negotiated for each project  
High Risk Dignitary Protection
terms will be negotiated for each project

 
All classes must consist of minimum students to be scheduled:
- 25 Students minimum -100 Students maximum
- Dog Handler Training -  10 Students minimum
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE D - TERMS AND CONDITIONS OF SALE
 
See Attached
 
TBD
 
 
 

--------------------------------------------------------------------------------

 
 